Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1,3,4,6,7,8,9,11,12,13,14,15,16,17,18,19,20,21,22,23,24,25 have been submitted for examination.
Claims 1,3,4,6,7,8,9,11,12,13,14,15,16,17,18,19,20,21,22,23,24,25 have been rejected.
Objection
Claim 10 is cancelled, yet claim 11 depends from 10. Correction is strongly suggested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,6,7,8,9,11,12,13,14,15,16,17,18,19,20,21,22,23,24 are rejected under 35 U.S.C. 103 as being un patentable over Paruthi United States Patent .
In regard to claims 1, 6, 21
P discloses an apparatus, comprising:
a number of memory arrays; and
a controller, wherein the controller is configured to cause the apparatus to: perform an
artificial intelligence (Al) operation on data stored in the number of memory arrays; and
perform a debug operation on the (Al) operation to identify errors of the AI operation; (Paragraph 26) & (Paragraph 48 and 51) & (Figure 3)
P does not disclose stop the AI operation in response to performing the debug operation; store data including the identified errors of the AI operation in a temporary memory block of the number of memory arrays; change the data stored in the temporary memory block to correct the identified errors; and continue the AI operation using the changed data.
H teaches stop the AI operation in response to performing the debug operation; store data including the identified errors of the AI operation in a temporary memory block of the number of memory arrays; change the data stored in the temporary memory block to correct the identified errors; and continue the AI operation using the changed data. (Page 1, 2, and 2 First paragraphs of Page 3) Examiner states that these passages disclose types of debugging, and how the debug operation is implemented in a working environment, as it steps over the stop, the store, and the continued operation. 
It would have been obvious to one of ordinary skill in the art before the earliest filing date to incorporate stop the AI operation in response to performing the debug operation; 
A person of ordinary skill in the art would have been motivated to apply stop the AI operation in response to performing the debug operation; store data including the identified errors of the AI operation in a temporary memory block of the number of memory arrays; change the data stored in the temporary memory block to correct the identified errors; and continue the AI operation using the changed data of H because as H states; “A debugger may be used as a tool for assisting a programmer to identify problems with a computer program. When a program crashes a debugger will attempt to identify the code position at which the problem occurred.”
In regard to claim 3
P discloses the apparatus of claim 1, wherein the apparatus includes a number
of registers. (Paragraph 18)
In regard to claim 4
P discloses the apparatus of claim 3, wherein the number of registers include a
first register to stop the Al operation. (Paragraph 19)
In regard to claim 7
P discloses the apparatus of claim 6, wherein the Al operation uses input data
and neural network data. (Paragraph 48)
In regard to claim 8
P discloses the apparatus of claim 6, wherein the Al operation uses partial results of

In regard to claim 9
P discloses the apparatus of claim 6, wherein the Al operation uses partial results of
Al operations and activation function data. (Paragraph 49)
In regard to claim 11
P discloses the apparatus of claim 10, wherein the temporary memory block
is validated. (Figure 6; Items 608-612)
In regard to claim 12
P discloses the apparatus of claim 6, wherein the debug operation includes storing
a result of the debug operation in a temporary memory block of the number of memory
arrays. (Paragraphs 62 and 65)
In regard to claim 13
P discloses the apparatus of claim 6, wherein a result of the debug operation is sent to
a host. (Paragraph 22)
In regard to claim 14
P discloses an apparatus, comprising:
a number of memory arrays; and a controller, wherein the controller is configured to
cause the apparatus to: enable performance of a debug operation on an artificial
intelligence (Al) operation by writing an indicator in a register to a particular state in
response to receiving a command from a host. (Paragraph 19)
In regard to claim 15
P discloses the apparatus of claim 14, wherein a first bit of the register is
programmed to a first state to start the debug operation. (Paragraph 30)

P discloses the apparatus of claim 14, wherein a second bit of the register
is programmed to a first state to indicate the Al operation can step forward. (Paragraph
30)
In regard to claim 17
P discloses the apparatus of claim 14, wherein a third bit of the register is
programmed to a first state to indicate a temporary block is valid. (Paragraph 55)
In regard to claim 18
P discloses the apparatus of claim 14, wherein a fourth bit of the register is programmed
to afirst state to store data from the Al operation. (Paragraph 55)
In regard to claim 19
P discloses the apparatus of claim 14, wherein a fifth bit of the register is
programmed to a first state to send a result of the debug operation to a host.
(Paragraph 55)
In regard to claim 20
P discloses the apparatus of claim 14, wherein a sixth bit of the register is
programmed to a first state to store a result of the debug operation. (Paragraph 55)
In regard to claim 22
P discloses the method of claim 21, further comprising updating a neural network
based on a result of the debug operation. (Paragraph 55)
In regard to claim 23
P discloses the method of claim 21, further updating a bias value based on a result
of the debug operation. (Paragraph 56)

P discloses the method of claim 21, further comprising updating an activation
function based on a result of the debug operation. (Paragraph 49)
In regard to claim 25
P discloses the method of claim 21, further comprising updating input data based on
a result of the debug operation. (Paragraph 61)
Conclusion
The prior art made of record and not relied upon is considered pertinent to
Applicant’s disclosure See PTO 892.
Response to Applicant Arguments and Remarks
Arguments and remarks submitted to the Office on 6/29/2021 have been fully considered and are not persuasive in light of the newly submitted 103 rejection. Argument is moot.
In regard the argument which states; “Paruthi further teaches offloading dump data to a cloud computing service. Paruthi does not teach performing a debug operation on an AI  operation to identify errors of the AI operation, storing data including the identified errors of the AI operation in a temporary memory block to correct the identified errors and continuing the AI operation using the changed data” 
Examiner respectfully disagree. 
First, the claim partially recites an AI operation.
Paragraph 48 states; “For example a machine learning model may be trained with data collected from previous dump, analysis data from debugging the previous dumps to generate as set of FTRs and or a HDCT based on data from a current dump”  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to AMINE RIAD whose telephone number is (571)272-
8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Bonzo Bryce can be reached 571-272-3655. The fax phone number for the

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AR./
/Amine Riad/
Primary Examiner